DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/22/2021 have being considered by the examiner.


Claim Objections
Claim 15 is objected to because of the following informalities:
In Claim 15, Line 7-8, the term “the wearable electronic device passes to a first predetermined transmittance and an output luminance of the projector to a first predetermined luminance” should be changed to, “a wearable electronic device passes to a first predetermined transmittance and an output luminance of a projector to a first predetermined luminance” for indefinite issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required. Please read MPEP 2173.05(b)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 1, 3-4, 8-10, and 14-15, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 2013/0147859 A1), hereinafter referenced as Kobayashi.

Regarding Claim 1, Kobayashi teaches a wearable electronic device (Fig. 1-3. Paragraph [0037]-Kobayashi discloses Fig. 1 is a diagram showing the appearance of a transmission type display device according to the embodiment of the invention (in the present embodiment, a head mount display of transmission type).  The transmission type display device according to the present embodiment includes a display device #100 having a shape such as eyeglasses, a control device (controller) #200 having a size that a user (human) is able to hold by hand.) and comprising: a battery (Fig. 3, #260 called a power supply unit. Paragraph [0075]-Kobayashi discloses a power supply unit #260 supplies each configuration unit that requires a power supply provided in the control device #200 and the display device #100 with a power supply.  In the present embodiment, the power supply unit #260 uses battery.); an illuminance sensor (Fig. 3, #650 called an ambient light sensor. Paragraph [0039]) configured to measure a brightness of an outside of the wearable electronic device (Fig. 1-3. Paragraph [0061]-Kobayashi discloses an ambient light sensor #650 detects a level of light from the outside (environmental light), and transmits the detected result to a control unit #230 of a control device #200.  Here, as the level of the environmental light detected by the ambient light sensor #650, for example, the luminance level of the environmental light can be used.); a transparent member (Fig. 1-3, #20A, #20B, #420A and #420B, called a left and right eye a guide and shade respectively. Paragraph [0046-0047 and 0053]) through which light incident from the outside passes (Fig. 1-3. Paragraph [0063]-Kobayashi discloses a transmission light sensor #660 detects a level of the light after the light (transmitted light) of the outside (environmental light) has passed through a shade (in the present embodiment, shade #420B for the right eye), and transmits the detection result to a control unit #230 of the control device #200. The transmission light sensor #660, for example, through the shade in accordance with the transmittance of the shade, detects actually the level of the ambient light (environmental light) entering the eye of the user.); a light adjustment member (Fig. 1-3, #710 and #711 called electrodes. Paragraph [0071]) disposed in at least a part of the transparent member and adjusting a transmittance with respect to the incident light (Fig. 1-3, #710 and #711 called electrodes. Paragraph [0071]-Kobayashi discloses the transmittance of the shade unit #420 (shade #420A for the left eye, shade #420B for the right eye) is variable, and the transmittance thereof changes by the control from the outside (in the present embodiment, control from shade driver #640).  More specifically, by controlling the voltage applied to the electrodes #710, #711 of the shade unit #420, it is possible to control the setting value of the shade transmittance.); a projector (Fig. 1-2, #12A and #12B called a left and right eye projection optical system. Paragraph [0045]) configured to output an image through the transparent member (Fig. 2. Paragraph [0047]-Kobayashi discloses the light guide unit #20A for the left eye is fixed with respect to the projection optical system #12A for the left eye, and guides the image light from the projection optical system #12A for the left eye to a predetermined position. Further in paragraph [0048]-Kobayashi discloses at least a portion of the light incident from the outside to the reflection unit #21A for the left eye transmits the above-mentioned semi-transmission reflection surface that is formed in the reflection unit #21A for the left eye, and is directed to the left eye #310A of the user.  In this manner, it looks to the user that an image formed by the image formation unit #10A for the left eye and an optical image from the outside are superimposed.  Further, a shade #420A for the left eye, in accordance with the transmittance, reduces alight incident on the reflection unit #21A for the left eye (toward the left eye #310A of the user) from the outside.); and a processor (Fig. 3, #230 control unit. Paragraph [0052]) configured to: measure a remaining capacity of the battery (Fig. 3. Paragraph [0078]-Kobayashi discloses the control unit #230 includes a function to detect (measures) the remaining capacity (in the present embodiment, referred to as battery capacity) of the power supply unit #260.  Here, in the present embodiment, the control unit #230 detects all the remaining capacity of the power supply (remaining capacity of single power supply unit #260) in the transmission type display unit (display device #100 and control device #200).) and the brightness of the outside (Fig. 3. Paragraph [0079]-Kobayashi discloses the control unit #230 includes, for example, a function to acquire a detection result of a level of an environmental light that is input from the ambient light sensor #650, and a function to acquire a detection result of a level of light (level of light after an environmental light has passed a shade (in the present embodiment, shade #420B for the right eye)) that is input from the transmission light sensor #660.  In this manner, it is possible for the control unit #230 to perform a calculation in which information of the detection result is used. Further in paragraph [0101]- Kobayashi discloses the control unit #230 performs a processing of step S3 to step S9.  That is, the control unit #230 detects (measures) the ambient light illuminance, so as to be predetermined, with respect to the detection result of the ambient light illuminance, to be bright, to be dark, or to rapidly change is determined (step S3).); adjust the transmittance to a first predetermined transmittance and an output luminance of the projector to a first predetermined luminance, based on the brightness, when the remaining capacity falls within a first predetermined range (Fig. 6. Paragraph [0091]-Kobayashi discloses the control unit #230 controls as follows, as an example of the predetermined determination method, based on a result in which a remaining capacity of a power supply is detected.  In a case where the remaining capacity of the detected power supply is larger than the predetermined threshold value, in accordance with a brightness of an ambient light (environmental light), the control unit #230 controls the transmittance of the shade, the backlight brightness and the gamma value.  In the present embodiment, such a control mode is referred to as a second mode.); and adjust the transmittance to a second predetermined transmittance and the output luminance of the projector to a second predetermined luminance that is less than the first (Fig. 5-6. Paragraph [0091]-Kobayashi discloses the control unit #230, as an example of the predetermined determination method, based on a result in which a remaining capacity of a power supply is detected, in a case where the remaining capacity of the detected power supply is equal to or less than a predetermined threshold value (wherein from zero to the threshold value is the range), sets a backlight brightness fixedly (wherein the change in luminance and transmittance is the second predetermined luminance and transmittance) in accordance with a brightness of an ambient light (environmental light), such that the control unit #230 controls the transmittance of the shade wherein the change in transmittance is the second predetermined transmittance) and the gamma value.  In the present embodiment, such a control mode is referred to as the first mode.).  

Regarding Claim 3, Kobayashi teaches the wearable electronic device of claim 1, Kobayashi further teaches wherein when the brightness of the outside is changed in a state where the transmittance is adjusted to the second predetermined transmittance and the output luminance of the projector is adjusted to a second predetermined luminance that is less than the first predetermined luminance (Fig. 5-6. Paragraph [0122]- Kobayashi discloses as a method of changing the transmittance of the shade, it is possible to use the method that causes the transmittance of the shade to be changed (lower, or raise) by only a predetermined quantity (for example, stepwise) (wherein the change value of transmittance is the second predetermined transmittance.).  As another example, as a method of changing the transmittance of the shade, the correspondence between the ambient light illuminance or a difference between an ambient light illuminance and a threshold thereof (threshold that is related to ambient light illuminance), and a variation for the transmittance of the shade is stored in the storage unit #240, such that it is possible for the control unit #230 to use the method of using the variation for the transmittance of the shade corresponding to the difference between the ambient light illuminance or the ambient light illuminance and the threshold thereof (threshold that is related to ambient light illuminance) by referring to the correspondence that is stored in the storage unit #240. Further in paragraph [0124]-Kobayashi discloses as a method of setting the backlight brightness, it is possible to use the method that causes the backlight brightness to be changed (lower, or raise) by only a predetermined quantity (for example, stepwise) (wherein the change value of luminance is the second predetermined luminance.).  As another example, as a method of setting the backlight brightness, the correspondence between an ambient light illuminance or a difference between an ambient light illuminance and a threshold thereof (threshold that is related to ambient light illuminance), and a variation for the backlight brightness is stored in the storage unit #240, such that it is possible for the control unit #230 to use the method of using the variation for the backlight brightness corresponding to the difference between the ambient light illuminance or the ambient light illuminance and the threshold thereof (threshold that is related to ambient light illuminance) by referring to the correspondence that is stored in the storage unit #240. Please also read paragraph [0133]), the processor is configured to change the second predetermined transmittance and the second predetermined luminance based on the changed brightness of the outside (Fig. 6. Paragraph [0130]-Kobayashi discloses the processing of the step S3 and the step S11, in a case where the value of the detection result on the ambient light illuminance exceeds a threshold value, the control unit #230 shows the configuration that determines it to be bright, further, in a case where the value of the detection result for the ambient light illuminance is equivalent or less than the threshold value, it shows a configuration that determines it to be dark.). 

Regarding Claim 4, Kobayashi teaches the wearable electronic device of claim 3, Kobayashi further teaches wherein when the brightness of the outside is increased to a first threshold value or less, the processor is configured to adjust the second predetermined transmittance to a third predetermined transmittance (Fig. 5-6. Paragraph [0111]- Kobayashi discloses here, in the processing of step S4, step S6, and step S8, as a method of changing the transmittance of the shade, various methods may be used.  As an example, as a method of changing the transmittance of the shade, a method to change (lower, or raise) the transmittance of the shade by only a predetermined quantity can be used.  As another example, as a method of changing the transmittance of the shade, the correspondence to the difference between an ambient light illuminance or the ambient light illuminance and the threshold value thereof (threshold value related to ambient light illuminance) and a variation for the transmittance of the shade is stored in the storage unit #240, such that it is possible for the control unit #230 to use the method of using the variation for the transmittance of the shade corresponding to the difference between the ambient light illuminance or the ambient light illuminance and the threshold thereof (threshold value that is related to ambient light illuminance) by referring to the correspondence that is stored in the storage unit #240 (wherein the change of the transmittance of the shade is from second predetermined transmittance to a third predetermined transmittance.) and the output luminance of the projector to a third predetermined luminance that is greater than the second predetermined luminance (Fig. 5-6. Paragraph [0124]- Kobayashi discloses as a method of setting the backlight brightness, it is possible to use the method that causes the backlight brightness to be changed (lower, or raise) by only a predetermined quantity (for example, stepwise).  As another example, as a method of setting the backlight brightness, the correspondence between an ambient light illuminance or a difference between an ambient light illuminance and a threshold thereof (threshold that is related to ambient light illuminance), and a variation for the backlight brightness is stored in the storage unit #240, such that it is possible for the control unit #230 to use the method of using the variation for the backlight brightness corresponding to the difference between the ambient light illuminance or the ambient light illuminance and the threshold thereof (threshold that is related to ambient light illuminance) by referring to the correspondence that is stored in the storage unit #240.).    

  Regarding Claim 8, Kobayashi teaches the wearable electronic device of claim 1, Kobayashi further teaches further comprising a memory (Fig. 3, #240 called a storage unit. Paragraph [0074 and 0111]) storing at least one application, wherein the processor is configured to: identify a predetermined event associated with an application stored in the memory (Fig. 6. Paragraph [0128]- Kobayashi discloses the value used for each processing (for example, threshold and period) is stored in the storage unit #240, and used by being readout from the storage unit #240 by the control unit #230 in the present embodiment. Further in paragraph [0131]-Kobayashi discloses in a case where the ambient light illuminance rapidly changes (in a case where the degree of the illuminance variation of the outside is large), for example, it is considered that the user with the display device #100 is walking, or riding on a vehicle such as cars, and views the outside (wherein the event is the rapid changing of the ambient light illuminance.).  In a case where the ambient light illuminance changes rapidly, for example, in the processing of the step S8 to the step S9, the upper limit is set on the speed (for example, sampling frequency of the ambient light illuminance that is referenced for the control) to change the transmittance of the shade and the gamma value, such that the variation thereof is not noticed by the user as much as possible.); and - 5 -ATTORNEY DOCKET No.: SAMS05-24420PATENTdisplay information associated with the event through the projector and change the second predetermined transmittance and the second predetermined luminance, when the remaining capacity falls within the second predetermined range (Fig. 6. Paragraph [0017 and 0131]).    

Regarding Claim 9, Kobayashi teaches a method for controlling a wearable electronic device (Fig. 1-3. Paragraph [0037]-Kobayashi discloses Fig. 1 is a diagram showing the appearance of a transmission type display device according to the embodiment of the invention (in the present embodiment, a head mount display of transmission type).  The transmission type display device according to the present embodiment includes a display device #100 having a shape such as eyeglasses, a control device (controller) #200 having a size that a user (human) is able to hold by hand.), the method comprising: measuring a remaining capacity of a battery (Fig. 3. Paragraph [0078]-Kobayashi discloses the control unit #230 includes a function to detect (measures) the remaining capacity (in the present embodiment, referred to as battery capacity) of the power supply unit #260.  Here, in the present embodiment, the control unit #230 detects all the remaining capacity of the power supply (remaining capacity of single power supply unit #260) in the transmission type display unit (display device #100 and control device #200).) and measuring a brightness of an outside (Fig. 3. Paragraph [0079]-Kobayashi discloses the control unit #230 includes, for example, a function to acquire a detection result of a level of an environmental light that is input from the ambient light sensor #650, and a function to acquire a detection result of a level of light (level of light after an environmental light has passed a shade (in the present embodiment, shade #420B for the right eye)) that is input from the transmission light sensor #660.  In this manner, it is possible for the control unit #230 to perform a calculation in which information of the detection result is used. Further in paragraph [0101]- Kobayashi discloses the control unit #230 performs a processing of step S3 to step S9.  That is, the control unit #230 detects (measures) the ambient light illuminance, so as to be predetermined, with respect to the detection result of the ambient light illuminance, to be bright, to be dark, or to rapidly change is determined (step S3).); adjusting a transmittance of a transparent member (Fig. 1-3, #20A, #20B, #420A and #420B, called a left and right eye a guide and shade respectively. Paragraph [0046-0047 and 0053]) through which light incident from an outside of the wearable electronic device passes to a first predetermined transmittance and an output luminance of the projector to a first predetermined luminance, based on the brightness, when the remaining capacity falls within a first predetermined range (Fig. 6. Paragraph [0091]-Kobayashi discloses the control unit #230 controls as follows, as an example of the predetermined determination method, based on a result in which a remaining capacity of a power supply is detected.  In a case where the remaining capacity of the detected power supply is larger than the predetermined threshold value, in accordance with a brightness of an ambient light (environmental light), the control unit #230 controls the transmittance of the shade, the backlight brightness and the gamma value.  In the present embodiment, such a control mode is referred to as a second mode.); and adjusting the transmittance to a second predetermined transmittance and the output luminance of the projector to a second predetermined luminance, based on the brightness, when the remaining capacity falls within a second predetermined range (determination method, based on a result in which a remaining capacity of a power Fig. 5-6. Paragraph [0091]-Kobayashi discloses the control unit #230, as an example of the predetermined supply is detected, in a case where the remaining capacity of the detected power supply is equal to or less than a predetermined threshold value (wherein from zero to the threshold value is the range), sets a backlight brightness fixedly in accordance with a brightness of an ambient light (environmental light), such that the control unit #230 controls the transmittance of the shade and the gamma value (wherein the change in luminance and transmittance is the second predetermined luminance and transmittance).  In the present embodiment, such a control mode is referred to as the first mode.).  

Regarding Claim 10, Kobayashi teaches the method of claim 9, Kobayashi further teaches further comprising changing the second predetermined transmittance and the second predetermined luminance based on the changed brightness (Fig. 6. Paragraph [0130]-Kobayashi discloses the processing of the step S3 and the step S11, in a case where the value of the detection result on the ambient light illuminance exceeds a threshold value, the control unit #230 shows the configuration that determines it to be bright, further, in a case where the value of the detection result for the ambient light illuminance is equivalent or less than the threshold value, it shows a configuration that determines it to be dark.), when the brightness is changed in a state where the transmittance is adjusted to the second predetermined transmittance and the output luminance of the projector is adjusted to a second predetermined luminance that is less than the first predetermined luminance (Fig. 6. Paragraph [0122]- Kobayashi discloses as a method of changing the transmittance of the shade, it is possible to use the method that causes the transmittance of the shade to be changed (lower, or raise) by only a predetermined quantity (for example, stepwise).  As another example, as a method of changing the transmittance of the shade, the correspondence between the ambient light illuminance or a difference between an ambient light illuminance and a threshold thereof (threshold that is related to ambient light illuminance), and a variation for the transmittance of the shade is stored in the storage unit #240, such that it is possible for the control unit #230 to use the method of using the variation for the transmittance of the shade corresponding to the difference between the ambient light illuminance or the ambient light illuminance and the threshold thereof (threshold that is related to ambient light illuminance) by referring to the correspondence that is stored in the storage unit #240. Further in paragraph [0124]-Kobayashi discloses as a method of setting the backlight brightness, it is possible to use the method that causes the backlight brightness to be changed (lower, or raise) by only a predetermined quantity (for example, stepwise).  As another example, as a method of setting the backlight brightness, the correspondence between an ambient light illuminance or a difference between an ambient light illuminance and a threshold thereof (threshold that is related to ambient light illuminance), and a variation for the backlight brightness is stored in the storage unit #240, such that it is possible for the control unit #230 to use the method of using the variation for the backlight brightness corresponding to the difference between the ambient light illuminance or the ambient light illuminance and the threshold thereof (threshold that is related to ambient light illuminance) by referring to the correspondence that is stored in the storage unit #240.).  

Regarding Claim 14, Kobayashi teaches the method of claim 9, Kobayashi further teaches further comprising: identifying a predetermined event associated with an application stored in a memory (Fig. 6. Paragraph [0128]- Kobayashi discloses the value used for each processing (for example, threshold and period) is stored in the storage unit #240, and used by being readout from the storage unit #240 by the control unit #230 in the present embodiment. Further in paragraph [0131]-Kobayashi discloses in a case where the ambient light illuminance rapidly changes (in a case where the degree of the illuminance variation of the outside is large), for example, it is considered that the user with the display device #100 is walking, or riding on a vehicle such as cars, and views the outside (wherein the event is the rapid changing of the ambient light illuminance.).  In a case where the ambient light illuminance changes rapidly, for example, in the processing of the step S8 to the step S9, the upper limit is set on the speed (for example, sampling frequency of the ambient light illuminance that is referenced for the control) to change the transmittance of the shade and the gamma value, such that the variation thereof is not noticed by the user as much as possible. Please also read paragraph [0074 and 0111]));  and displaying information associated with the event through the projector and changing the transmittance and the output luminance of the projector to the second predetermined transmittance of the transparent member and the second predetermined luminance, at least based on the information associated with the event (Fig. 6. Paragraph [0017 and 0131]).  

Regarding Claim 15, Kobayashi teaches a non-transitory computer-readable recording medium (Fig. 3 and Fig. 6, #240 called a storage unit. Paragraph [0074]-Kobayashi discloses a storage unit #240 is configured using, for example, EEPROM (Electrically Erasable Programmable Read-Only Memory) or the like, stores various types of information.  More specifically, the storage unit #240 stores, for example, information of program that is executed by the control unit #230, or information used in the various type of processing Please also read paragraph [0162]) having recorded thereon a program to be executed on a computer (Fig. 3 and Fig. 6, #200 called a control device (controller). Paragraph [0052]-Kobayashi discloses Fig. 3 is a block diagram schematically showing a configuration example of the transmission type display device according to the embodiment of the invention.  A control device #200 includes a manipulation unit #210, a manipulation button unit #250, a control unit #230, a storage unit #240, and a power supply unit #260.  Further, the control device #200 is configured of a manipulation input unit #270 that receives a manipulation input from a user by one or both of the manipulation unit #210 and the manipulation button unit #250.), wherein the program comprises executable instructions that cause, when executed by a processor (Fig. 3 and Fig. 6, #230 called a control unit. Paragraph [0073-0074]), the processor to: measure a remaining capacity of a battery (Fig. 3. Paragraph [0078]-Kobayashi discloses the control unit #230 includes a function to detect (measures) the remaining capacity (in the present embodiment, referred to as battery capacity) of the power supply unit #260.  Here, in the present embodiment, the control unit #230 detects all the remaining capacity of the power supply (remaining capacity of single power supply unit #260) in the transmission type display unit (display device #100 and control device #200).) and a brightness of an outside (Fig. 3. Paragraph [0079]-Kobayashi discloses the control unit #230 includes, for example, a function to acquire a detection result of a level of an environmental light that is input from the ambient light sensor #650, and a function to acquire a detection result of a level of light (level of light after an environmental light has passed a shade (in the present embodiment, shade #420B for the right eye)) that is input from the transmission light sensor #660.  In this manner, it is possible for the control unit #230 to perform a calculation in which information of the detection result is used. Further in paragraph [0101]- Kobayashi discloses the control unit #230 performs a processing of step S3 to step S9.  That is, the control unit #230 detects (measures) the ambient light illuminance, so as to be predetermined, with respect to the detection result of the ambient light illuminance, to be bright, to be dark, or to rapidly change is determined (step S3).); adjust a transmittance of a transparent member (Fig. 1-3, #20A, #20B, #420A and #420B, called a left and right eye a guide and shade respectively. Paragraph [0046-0047 and 0053]) through which light incident from an outside of the wearable electronic device (Fig. 1-3. Paragraph [0037]) passes to a first predetermined transmittance and an output luminance of the projector (Fig. 1-2, #12A and #12B called a left and right eye projection optical system. Paragraph [0045]) to a first predetermined luminance, based on the brightness, when the remaining capacity falls within a first predetermined range (Fig. 6. Paragraph [0091]-Kobayashi discloses the control unit #230 controls as follows, as an example of the predetermined determination method, based on a result in which a remaining capacity of a power supply is detected.  In a case where the remaining capacity of the detected power supply is larger than the predetermined threshold value, in accordance with a brightness of an ambient light (environmental light), the control unit #230 controls the transmittance of the shade, the backlight brightness and the gamma value.  In the present embodiment, such a control mode is referred to as a second mode.); and adjust the transmittance to a second predetermined transmittance and the output luminance of the projector to a second predetermined luminance that is less than the first predetermined luminance, based on the brightness, when the remaining capacity falls within a second predetermined range (Fig. 6. Paragraph [0091]-Kobayashi discloses the control unit #230, as an example of the predetermined determination method, based on a result in which a remaining capacity of a power supply is detected, in a case where the remaining capacity of the detected power supply is equal to or less than a predetermined threshold value (wherein from zero to the threshold value is the range), sets a backlight brightness fixedly in accordance with a brightness of an ambient light (environmental light), such that the control unit #230 controls the transmittance of the shade and the gamma value.  In the present embodiment, such a control mode is referred to as the first mode.).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2, is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2013/0147859 A1), hereinafter referenced as Kobayashi and in view of Kang et al. (US 2007/0127031 A1), hereinafter referenced as Kang.

Regarding Claim 2, Kobayashi teaches the wearable electronic device of claim 1, Although, Kobayashi teaches the light adjustment member and a prism. Kobayashi fail to explicitly teach wherein the light adjustment member comprises a prism.  
However, Kang explicitly teaches wherein the light adjustment member comprises a prism (Fig. 2. Paragraph [0061]-Kang discloses the light adjustment member #30 located in a rear side of the LCD panel #20 may include a diffusion film #31, a prism film #32 and a protection film #33. Further in paragraph [0063]-Kang discloses most of light passing through the prism film #32 travels vertically to provide a uniform luminescence distribution.  If necessary, a reflection polarizing film may be used together with the prism film #32, or only the reflection polarizing film may be used without the prism film #32.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Kobayashi of having a wearable 
Wherein having Kobayashi`s display device wherein the light adjustment member comprises a prism.
The motivation behind the modification would have been to obtain an head mounted display system that enhances the image quality displayed, since both Kobayashi and Kang are display device that utilizes backlight wherein Kobayashi head mounted display that uses transparent member through which light incident from the outside passes while Kang is an display system that is a conventional LCD device and employs an edge type backlight unit, in which light sources are provided as a pair and arranged along a lower side and an upper side of an image.  Please see Kobayashi et al. (US 2013/0147859 A1), Paragraph [0008] and Kang et al. (US 2007/0127031 A1), Paragraph [0044].

Claims 5, and 11, are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2013/0147859 A1), hereinafter referenced as Kobayashi.

Regarding Claim 5, Kobayashi teaches the wearable electronic device of claim 3, Kobayashi further teaches wherein when the brightness of the outside is reduced to a second threshold value or less, the processor is configured to adjust the second predetermined transmittance to a fourth less than the second predetermined luminance (Fig. 5, illustrates a graph with ambient light illuminance on the X axis and transmittance and backlight brightness on the Y axis. Wherein as illustrated in Kobayashi annotated Fig. 5 below the transmittance and projector luminance decreases to a fourth value while the ambient brightness decrease. Paragraph [0105]-Kobayashi discloses here, as the threshold value (threshold value related to ambient light illuminance), an arbitrary value can be used.  Further, the threshold value (value related to ambient light illuminance), for example, may be predetermined as fixed, or corresponding to a manipulation that is performed by a user, alternatively, the threshold value may also be automatically changed by the control unit #230 in a predetermined method (wherein the threshold values and the changes to the transmittance and luminance can be control/manipulated by the user.). Further in paragraph [0118]-Kobayashi discloses it is determined to be dark, the control unit #230 raises the transmittance of the shade (step S15), sets the backlight brightness (step S16), and sets the gamma value (step S17) as predetermined manner. Please also read paragraph [0092-0095]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to wherein when the brightness of the outside is reduced to a second threshold value or less, the processor is configured to adjust the second predetermined transmittance to a fourth predetermined transmittance and the output luminance of the projector to a fourth predetermined luminance that is less than the second predetermined luminance, in order to enhance the quality of the image with little discomfort.); 

    PNG
    media_image1.png
    225
    263
    media_image1.png
    Greyscale


Regarding Claim 11, Kobayashi teaches the method of claim 10, Kobayashi further teaches further comprising: adjusting the second predetermined transmittance to a third predetermined transmittance and the output luminance of the projector to a third predetermined luminance that is greater than the second predetermined luminance, when the brightness of the outside is increased to a first threshold value or less (Fig. 5, illustrates a graph with ambient light illuminance on the X axis and transmittance and backlight brightness on the Y axis. Wherein as illustrated in Kobayashi annotated Fig. 5 the transmittance and projector luminance increases to a third value while the ambient brightness increase, as illustrate in Kobayashi`s annotated Fig. 5 below. Paragraph [0105]-Kobayashi discloses here, as the threshold value (threshold value related to ambient light illuminance), an arbitrary value can be used.  Further, the threshold value (value related to ambient light illuminance), for example, may be predetermined as fixed, or corresponding to a manipulation that is performed by a user, alternatively, the threshold value may also be automatically changed by the control unit #230 in a predetermined (wherein the threshold values and the changes to the transmittance and luminance can be control/manipulated by the user.). Further in paragraph [0117]-Kobayashi discloses it is determined to be bright, the control unit #230 lowers a transmittance of shade as predetermined (step S12), sets the backlight brightness (step S13), and sets the gamma value (step S14). Please also read paragraph [0092-0095]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to wherein adjusting the second predetermined transmittance to a third predetermined transmittance and the output luminance of the projector to a third predetermined luminance that is greater than the second predetermined luminance, when the brightness of the outside is increased to a first threshold value or less, in order to enhance the quality of the image with little discomfort); 

    PNG
    media_image2.png
    513
    694
    media_image2.png
    Greyscale

Kobayashi further teaches adjusting the second predetermined transmittance to a fourth predetermined transmittance and the output luminance of the projector to a fourth predetermined less than the second predetermined luminance, when the brightness of the outside is reduced to a second threshold value or less (Fig. 5, illustrates a graph with ambient light illuminance on the X axis and transmittance and backlight brightness on the Y axis. Wherein as illustrated in Kobayashi annotated Fig. 5 below the transmittance and projector luminance decreases to a fourth value while the ambient brightness decrease. Paragraph [0105]-Kobayashi discloses here, as the threshold value (threshold value related to ambient light illuminance), an arbitrary value can be used.  Further, the threshold value (value related to ambient light illuminance), for example, may be predetermined as fixed, or corresponding to a manipulation that is performed by a user, alternatively, the threshold value may also be automatically changed by the control unit #230 in a predetermined method (wherein the threshold values and the changes to the transmittance and luminance can be control/manipulated by the user.). Further in paragraph [0118]-Kobayashi discloses it is determined to be dark, the control unit #230 raises the transmittance of the shade (step S15), sets the backlight brightness (step S16), and sets the gamma value (step S17) as predetermined manner. Please also read paragraph [0092-0095]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to wherein adjusting the second predetermined transmittance to a fourth predetermined transmittance and the output luminance of the projector to a fourth predetermined luminance that is less than the second predetermined luminance, when the brightness of the outside is reduced to a second threshold value or less, in order to enhance the quality of the image with little discomfort); 

    PNG
    media_image1.png
    225
    263
    media_image1.png
    Greyscale



Claims 6, and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2013/0147859 A1), hereinafter referenced as Kobayashi and in view of YOON et al. (US 2015/0070608 A1), hereinafter referenced as YOON.


Regarding Claim 6, Kobayashi teaches the wearable electronic device of claim 4, Kobayashi further teaches wherein the processor (Fig. 3, #230 control unit. Paragraph [0052]) is configured to: when the brightness of the outside is increased to the first threshold value or greater, adjust the transmittance to a fifth predetermined transmittance that is less than the third predetermined transmittance and the output luminance of the projector to a fifth predetermined luminance that is greater than the third predetermined luminance (Fig. 5, illustrates a graph with ambient light illuminance on the X axis and transmittance and backlight brightness on the Y axis. Wherein as illustrated in Kobayashi annotated Fig. 5 the transmittance decrease to another value by extrapolating the graph. the projector luminance increases to a fifth value while the ambient brightness increase, as illustrate in Kobayashi`s annotated Fig. 5 below. Paragraph [0105]-Kobayashi discloses here, as the threshold value (threshold value related to ambient light illuminance), an arbitrary value can be used.  Further, the threshold value (value related to ambient light illuminance), for example, may be predetermined as fixed, or corresponding to a manipulation that is performed by a user, alternatively, the threshold value may also be automatically changed by the control unit #230 in a predetermined method (wherein the threshold values and the changes to the transmittance and luminance can be control/manipulated by the user.). Further in paragraph [0117]-Kobayashi discloses it is determined to be bright, the control unit #230 lowers a transmittance of shade as predetermined (step S12), sets the backlight brightness (step S13), and sets the gamma value (step S14). Please also read paragraph [0092-0095]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the transmittance to a fifth predetermined transmittance that is less than the third predetermined transmittance and the output luminance of the projector to a fifth predetermined luminance that is greater than the third predetermined luminance, when the brightness of the outside is increased to a first threshold value or greater, in order to enhance the quality of the image with little discomfort.).
 

    PNG
    media_image3.png
    236
    235
    media_image3.png
    Greyscale

Kobayashi fail to explicitly teach gradually adjust the transmittance from the third predetermined transmittance to the fifth predetermined transmittance and the output luminance of the projector from the third predetermined luminance to the fifth predetermined luminance. 
However, YOON explicitly teaches gradually adjusting the transmittance from the third predetermined transmittance to the fifth predetermined transmittance and the output luminance of the projector from the third predetermined luminance to the fifth predetermined luminance (Fig. 1. Paragraph [0053-0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Kobayashi of having a wearable electronic device comprising: a battery; an illuminance sensor configured to measure a brightness of an outside of the wearable electronic device; a transparent member through which light incident from the outside passes; a light adjustment member disposed in at least a part of the transparent member and adjusting a transmittance with respect to the incident light; a projector configured to output an image through the transparent member; and a processor configured to: measure a remaining capacity of the battery and the brightness of the outside; adjust the transmittance to a first predetermined transmittance 
Wherein having Kobayashi`s display device wherein gradually adjusting the transmittance from the third predetermined transmittance to the fifth predetermined transmittance and the output luminance of the projector from the third predetermined luminance to the fifth predetermined luminance.
The motivation behind the modification would have been to obtain an head mounted display system that enhances the image quality displayed, since both Kobayashi and YOON are displays that have changing transmittance and luminance wherein Kobayashi head mounted display that uses transparent member through which light incident from the outside passes while YOON is an display system that gradually changes the transmittance and luminance.  Please see Kobayashi et al. (US 2013/0147859 A1), Paragraph [0008] and YOON et al. (US 2015/0070608 A1), Paragraph [0009].

Regarding Claim 12, Kobayashi teaches the method of claim 11, Kobayashi further teaches further comprising: adjusting the transmittance to a fifth predetermined transmittance that is less than the third predetermined transmittance and the output luminance of the projector to a fifth predetermined luminance that is greater than the third predetermined luminance, when the brightness of the outside is increased to a first threshold value or greater (Fig. 5, illustrates a graph with ambient light illuminance on the X axis and transmittance and backlight brightness on the Y axis. Wherein as illustrated in Kobayashi annotated Fig. 5 the transmittance decrease to another value by extrapolating the graph. the projector luminance increases to a fifth value while the ambient brightness increase, as illustrate in Kobayashi`s annotated Fig. 5 below. Paragraph [0105]-Kobayashi discloses here, as the threshold value (threshold value related to ambient light illuminance), an arbitrary value can be used.  Further, the threshold value (value related to ambient light illuminance), for example, may be predetermined as fixed, or corresponding to a manipulation that is performed by a user, alternatively, the threshold value may also be automatically changed by the control unit #230 in a predetermined method (wherein the threshold values and the changes to the transmittance and luminance can be control/manipulated by the user.). Further in paragraph [0117]-Kobayashi discloses it is determined to be bright, the control unit #230 lowers a transmittance of shade as predetermined (step S12), sets the backlight brightness (step S13), and sets the gamma value (step S14). Please also read paragraph [0092-0095]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to adjust the transmittance to a fifth predetermined transmittance that is less than the third predetermined transmittance and the output luminance of the projector to a fifth predetermined luminance that is greater than the third predetermined luminance, when the brightness of the outside is increased to a first threshold value or greater, in order to enhance the quality of the image with little discomfort.).
 

    PNG
    media_image3.png
    236
    235
    media_image3.png
    Greyscale

Kobayashi fail to explicitly teach gradually adjusting the transmittance from the third predetermined transmittance to the fifth predetermined transmittance and the output luminance of the projector from the third predetermined luminance to the fifth predetermined luminance.  
However, YOON explicitly teaches gradually adjusting the transmittance from the third predetermined transmittance to the fifth predetermined transmittance and the output luminance of the projector from the third predetermined luminance to the fifth predetermined luminance (Fig. 1. Paragraph [0053-0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Kobayashi of having a method for controlling a wearable electronic device, the method comprising: measuring a remaining capacity of a battery and measuring a brightness of an outside; adjusting a transmittance of a transparent member through which light incident from an outside of the wearable electronic device passes to a first predetermined transmittance and an output luminance of the projector to a first predetermined luminance, based on the brightness, when the remaining capacity falls within a first predetermined range; and adjusting the transmittance to a second predetermined transmittance and the output luminance of the 
Wherein having Kobayashi`s display device wherein gradually adjusting the transmittance from the third predetermined transmittance to the fifth predetermined transmittance and the output luminance of the projector from the third predetermined luminance to the fifth predetermined luminance.
The motivation behind the modification would have been to obtain an head mounted display system that enhances the image quality displayed, since both Kobayashi and YOON are displays that have changing transmittance and luminance wherein Kobayashi head mounted display that uses transparent member through which light incident from the outside passes while YOON is an display system that gradually changes the transmittance and luminance.  Please see Kobayashi et al. (US 2013/0147859 A1), Paragraph [0008] and YOON et al. (US 2015/0070608 A1), Paragraph [0009].


 Claims 7, and 13, are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2013/0147859 A1), hereinafter referenced as Kobayashi and in view of Stafford (US 2016/0214016 A1), hereinafter referenced as Stafford.


Regarding Claim 7, Kobayashi teaches the wearable electronic device of claim 1, Kobayashi further teaches wherein the processor (Fig. 3, #230 control unit. Paragraph [0052]) is configured to: identify an event associated with a particular position in the outside of the wearable electronic device (Fig. 6. Paragraph [0131]-Kobayashi discloses in a case where the ambient light illuminance rapidly changes (in a case where the degree of the illuminance variation of the outside is large), for example, it is considered that the user with the display device #100 is walking, or riding on a vehicle such as cars, and views the outside (wherein the particular position is where the user is located at the time, while the event is the rapid changing of the ambient light illuminance.).  In a case where the ambient light illuminance changes rapidly, for example, in the processing of the step S8 to the step S9, the upper limit is set on the speed (for example, sampling frequency of the ambient light illuminance that is referenced for the control) to change the transmittance of the shade and the gamma value, such that the variation thereof is not noticed by the user as much as possible.).
Kobayashi fail to explicitly teach provide at least one of position information or depth information corresponding to the particular position in a situation of the outside.  
However, Stafford explicitly teaches provide at least one of position information or depth information corresponding to the particular position in a situation of the outside (Fig. 1. Paragraph [0065]-Stafford discloses the tracking of position including orientation, location, direction, etc., of the HMD is enabled by tracking a plurality of marker elements, such as light emitting diodes, infra-red markers, visual marker elements, etc., distributed across different external surfaces of the HMD using a combination of sensors or based on one or more variables used to define a volume surrounding the HMD.  Some of the sensors used for tracking include, without limitation, inertial sensors within the HMD that allow movement tracking of the HMD, one or more image sensors and one or more depth sensors, wherein the image sensors and depth sensors allow optical tracking.  The tracking using inertial sensors may be enabled using one or more accelerometers and one or more gyroscopes that are disposed within the HMD. The image sensors and depth sensors encompass one or more cameras provided within the HMD as well as external cameras that are dispersed within a real-world scene of the user wearing the HMD.  The images sensors and/or the depth sensors within the HMD, for example, are used to capture images/videos of the real-world objects/scenes in the immediate vicinity of the user from the perspective of the user wearing the HMD.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Kobayashi of having a wearable electronic device comprising: a battery; an illuminance sensor configured to measure a brightness of an 
Wherein having Kobayashi`s display device wherein providing at least one of position information or depth information corresponding to the particular position in a situation of the outside.
The motivation behind the modification would have been to obtain an head mounted display system that enhances the image quality displayed, since both Kobayashi and Stafford are head mounted display that monitors the surrounding wherein Kobayashi head mounted display that uses transparent member through which light incident from the outside passes while Stafford is an head mounted display system that monitors the physical environment in a vicinity of the user.  Please see Kobayashi et al. (US 2013/0147859 A1), Paragraph [0008] and Stafford (US 2016/0214016 A1), Paragraph [0010].

Regarding Claim 13, Kobayashi teaches the method of claim 9, Kobayashi further teaches further comprising: identifying an event associated with a particular position in the outside of the wearable electronic device (Fig. 6. Paragraph [0131]-Kobayashi discloses in a case where the ambient light illuminance rapidly changes (in a case where the degree of the illuminance variation of the outside is large), for example, it is considered that the user with the display device #100 is walking, or riding on a vehicle such as cars, and views the outside (wherein the particular position is where the user is located at the time, while the event is the rapid changing of the ambient light illuminance.).  In a case where the ambient light illuminance changes rapidly, for example, in the processing of the step S8 to the step S9, the upper limit is set on the speed (for example, sampling frequency of the ambient light illuminance that is referenced for the control) to change the transmittance of the shade and the gamma value, such that the variation thereof is not noticed by the user as much as possible.).
Kobayashi fail to explicitly teach providing at least one of position information or depth information corresponding to the particular position in a situation of the outside.   
However, Stafford explicitly teaches providing at least one of position information or depth information corresponding to the particular position in a situation of the outside (Fig. 1. Paragraph [0065]-Stafford discloses the tracking of position including orientation, location, direction, etc., of the HMD is enabled by tracking a plurality of marker elements, such as light emitting diodes, infra-red markers, visual marker elements, etc., distributed across different external surfaces of the HMD using a combination of sensors or based on one or more variables used to define a volume surrounding the HMD.  Some of the sensors used for tracking include, without limitation, inertial sensors within the HMD that allow movement tracking of the HMD, one or more image sensors and one or more depth sensors, wherein the image sensors and depth sensors allow optical tracking.  The tracking using inertial sensors may be enabled using one or more accelerometers and one or more gyroscopes that are disposed within the HMD. The image sensors and depth sensors encompass one or more cameras provided within the HMD as well as external cameras that are dispersed within a real-world scene of the user wearing the HMD.  The images sensors and/or the depth sensors within the HMD, for example, are used to capture images/videos of the real-world objects/scenes in the immediate vicinity of the user from the perspective of the user wearing the HMD.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Kobayashi of having a method for controlling a wearable electronic device, the method comprising: measuring a remaining capacity of a battery and measuring a brightness of an outside; adjusting a transmittance of a transparent member through which light incident from an outside of the wearable electronic device passes to a first 
Wherein having Kobayashi`s display device wherein providing at least one of position information or depth information corresponding to the particular position in a situation of the outside.
The motivation behind the modification would have been to obtain an head mounted display system that enhances the image quality displayed, since both Kobayashi and Stafford are head mounted display that monitors the surrounding wherein Kobayashi head mounted display that uses transparent member through which light incident from the outside passes while Stafford is an head mounted display system that monitors the physical environment in a vicinity of the user.  Please see Kobayashi et al. (US 2013/0147859 A1), Paragraph [0008] and Stafford (US 2016/0214016 A1), Paragraph [0010].



Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Kubota et al. (US 2001/0022651 A1)- The present invention provides a multi-display device that has a plurality of projectors and constructs one image as a whole.  Partial images projected on a screen from the projectors overlap to have the edges thereof superposed on edges of adjoining partial images in shared fields on the screen.  A sheet interceptor intercepts part of light to be projected on a shared field so that the luminance level in the shared field will agree with the luminance levels in the other fields except the shared fields;. (Fig. 1. Abstract.). 
(b)	Hue et al. (US 2016/0223816 A1)- A pair of spectacles equipped with at least one lens and intended to be worn by a user, the spectacles comprising displaying means allowing data to be projected into a field of view of the user, and an anti-glare screen provided with a variable transmission coefficient allowing the intensity of incident light intended to pass through the lens toward the user to be attenuated, the spectacles being configured to adapt the transmission coefficient of the anti-glare screen depending on the intensity of the incident light (Fig. 1-2. Abstract.). 
(c)	KIMURA et al. (US 2012/0206443 A1)- A head-mounted display device includes: an image-light generating unit for right eye that generates image light from image data for right eye and emits the image light; an image-light generating unit for left eye that generates image light from image data for left eye and the image light; a light guide units that guide the emitted image lights to the left and right eyes of the user; and a display control unit that transmits control signals for controlling the emission of the image lights respectively to the image-light generating unit for right eye and the image-light generating unit for left eye. (Fig. 1. Abstract). 
(d)	Hack (US 2018/0145283 A1)- Some OLED devices contain circular polarizers, which are used to reduce reflection from metallic electrodes.  A novel OLED display module incorporates a photo-switchable polarizer that transitions between an active polarizing state and an inactive transmissive state, and further contains at least one optical sensor disposed in the OLED display module and adapted to measure light transmitted through the photo-switchable polarizer, and a controller configured to adjust a luminance of the organic electroluminescent layer based on the measured light transmitted through the photo-switchable polarizer.. (Fig. 1. Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar)) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628